                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00754-PAB-NYW

JASON G. KIBEL,

       Plaintiff,

v.

DEAN WILLIAMS,
MATHEW HANSEN,
CONKLIN,
LEONARD WOODSON, and
JASON GUIDRY,

     Defendants.
_____________________________________________________________________

       ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
_____________________________________________________________________

       This matter is before the Court on the Recommendation of United States

Magistrate Judge Nina Wang filed on December 13, 2019 [Docket No. 44] and plaintif f’s

motion to waive filing fees [Docket No. 48].

       The Recommendation states that objections to the Recom mendation must be

filed within fourteen days after its service on the parties. See 28 U.S.C. § 636(b)(1)(C).

The Recommendation was served on December 13, 2019. No party has objected to

the Recommendation.

       In the absence of an objection, the district court may review a magistrate judge’s

recommendation under any standard it deems appropriate. See Summers v. Utah, 927

F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

(“It does not appear that Congress intended to require district court review of a
magistrate’s factual or legal conclusions, under a de novo or any other standard, when

neither party objects to those findings.”). In this matter, the Court has reviewed the

Recommendation to satisfy itself that there is “no clear error on the face of the record.”1

Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

concluded that the Recommendation is a correct application of the facts and the law.

       Plaintiff requests that the Court waive the filing fees because of “[d]efendants[’]

negligent actions in failing to place him in [] treatment” and because the fee is an

“unnecessary and unwarranted burden” on plaintiff and “his plans of reintegration and

rehabilitation.” Docket No. 48 at 2, ¶ 2, 5. Due to plaintif f’s pro se status, the Court

construes his request liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v.

Bellmon, 935 F.2d 1106, 1110 & n.3 (10th Cir. 1991).

       The Prison Litigation Reform Act (“PLRA”) does not require “indigent prisoners

. . . to pay federal court filing fees in full prior to initiating litigation or an appeal.” Cosby

v. Meadors, 351 F.3d 1324, 1326 (10th Cir. 2003) (citing 28 U.S.C. § 1915(b)(1)).

However, the PLRA still requires that a prisoner “shall be required to pay the full

amount of a filing fee.” § 1915(b)(1). Congress required prisoners to pay filing fees “to

reduce frivolous prisoner litigation by making all prisoners seeking to bring lawsuits or

appeals feel the deterrent effect created by liability for filing fees.” Cosby, 351 F.3d at

1327 (quoting In re Smith, 114 F.3d 1247, 1249 (D.C. Cir. 1997)). Thus, “[t]he PLRA is




       1
         This standard of review is something less than a “clearly erroneous or contrary
to law” standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo
review. Fed. R. Civ. P. 72(b).

                                                2
designed to require the prisoner to bear some marginal cost for each legal activity.” Id.

(quoting Newlin v. Helman, 123 F.3d 429, 436 (7th Cir. 1997)).

       The PLRA thus requires prisoners to pay filing fees. See Maunz v. Mink, No. 11-

cv-02751-BNB, 2012 WL 75307, at *2 (D. Colo. Jan. 10, 2012) (“[A] prisoner who files a

civil action is required to pay the entire filing fee.” (citing § 1915(b)(1)); Bradshaw v.

Nafziger, No. 07-cv-02422-MSK-BNB, 2011 WL 863548, at *13 (D. Colo. Mar. 10,

2011) (“The Court construes the mandatory language – “shall” – to prevent it from []

waiving the filing fee.”). The Court also notes that plaintiff signed an authorization

stating that he “understand[s] that the total f iling fee of $350.00 is due and will be paid

from my inmate trust fund account or institutional equivalent regardless of the outcome

of this case.” Docket No. 3 at 3; see also Mays v. Martin, No. 15-cv-00604-GPG, 2015

WL 3896844, at *2 (D. Colo. June 23, 2015) (noting that the plaintiff had signed an

authorization permitting withdrawals to pay the court filing fee). The Court therefore will

deny plaintiff’s request to waive the filing fee.

 Accordingly, it is

       ORDERED as follows:

       1. The Recommendation of United States Magistrate Judge [Docket No. 44] is

accepted.

       2. Defendants’ Fed. R. Civ. Pro. 12(b)(1) Motion to Dismiss for Mootness

[Docket No. 40] is granted.

       3. Defendants’ Rule 12(b)(6) Motion to Dismiss [Docket No. 27] is denied

without prejudice as moot.



                                               3
4. Plaintiff’s motion to waive filing fees [Docket No. 48] is denied.



DATED February 5, 2020.

                            BY THE COURT:


                             S/Philip A. Brimmer
                            PHILIP A. BRIMMER
                            Chief United States District Judge




                                      4
